     Case 2:20-cr-00054 Document 146 Filed 08/26/21 Page 1 of 3 PageID #: 1139




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                           Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

        Defendant.


     DEFENDANT’S MOTION FOR ADDITIONAL EXTENSTION OF TIME TO FILE
      RULE 33 MOTION FOR NEW TRIAL AND OTHER POST-TRIAL MOTIONS

        Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves this Honorable Court to Extend the present deadline of August 30, 2021, to file Post-Trial

Motions, including Rule 33 Motions to September 13, 2021. In support thereof, the Defendant

states as follows:

      1.       The Defendant’s counsel is currently preparing for a Federal criminal trial in the

matter of United States of America v. James Woods, Jr. Case No. 20-cr-00001 which is currently

set for trial on September 7, 2021.

      2.       Sentencing in this matter is not set until November 18, 2021, therefore an additional

extension of two (2) weeks would not prejudice any party in this matter.

      THEREFORE, the Defendant moves this Honorable Court to extend by an additional two

(2) weeks to September 13, 2021, the deadline to file Post-Trial Motions, including Rule 33 Motion

for New Trial and for such other and further relief as this Court deems just.
  Case 2:20-cr-00054 Document 146 Filed 08/26/21 Page 2 of 3 PageID #: 1140




                                              NEDELTCHO VLADIMIROV

                                              By Counsel.

      CICCARELLO, DEL GIUDICE & LAFON




By: /s/Timothy J. LaFon______________
  Timothy J. LaFon (#2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304)344-4440
  Attorney for Defendant




                                          2
     Case 2:20-cr-00054 Document 146 Filed 08/26/21 Page 3 of 3 PageID #: 1141




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                                   Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Defendant’s Motion for

Additional Extension of Time to File Rule 33 Motion for New Trial and Other Post-Trial

Motions” has been served upon all parties via the Court’s electronic filing system on the 26th day

of August, 2021:

                                                     Andrew Tessman, Esquire
                                                     United States Attorney’s Office
                                                     P.O. Box 1713
                                                     Charleston, West Virginia 25326

CICCARELLO, DEL GIUDICE & LAFON



By:_/s/Timothy J. LaFon_____________
  Timothy J. LaFon (#2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-8-26 - Motion for Additional Extension of Time to File Rule 33 Motion for New Trial.docx




                                                                    3
